Citation Nr: 1631446	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, wherein entitlement to service connection for degenerative disc disease, lumbar spine, and service connection for radiculopathy of the bilateral lower extremities, was denied.  

A June 10, 2016 rating decision granted entitlement to service connection for degenerative disc disease, lumbar spine, and granted entitlement to service connection for radiculopathy of the left lower extremity.  This action represents a total grant of the benefits sought with respect to these issues and the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  A June 10, 2016 Supplemental Statement of the Case continued the denial for entitlement to service connection for radiculopathy of the right lower extremity.  


FINDING OF FACT

In July 2016 written correspondence, the Veteran requested that his appeal be stopped.  


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal with regard to entitlement to service connection for radiculopathy of the right lower extremity are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue for entitlement to service connection for radiculopathy of the right lower extremity.  The AOJ certified the issue for appellate consideration.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

Following certification of the appeal to the Board, in written correspondence dated on July 22, 2016, the Veteran stated that he was satisfied with the rating decision and requested that his appeal be stopped.  Further, in written correspondence dated on July 28, 2016, the Veteran again requested to stop "all claims and appeals."  The Board finds that withdrawal of the issue for entitlement to service connection for radiculopathy of the right lower extremity was requested.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue, it is dismissed.  


ORDER

The appeal with regart to entitlement to service connection for radiculopathy of the right lower extremity is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


